Title: From John Adams to John Quincy Adams, 20 March 1816
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy March 20th 1816

I have recd. your favour of Dec. 16th. The Chicanery on the Law of Nations, is no surprise to me. A Lawyer of 58 years standing must have been acquainted with this Hobgoblin for 58 years, even though he has been pushing Bayonettes with him the whole time. The Chicaneries which I have Seen, and felt, in the Courts of England, France, and Holland, differed very little from those at the Bar, which I saw and despised from 1756 to 1775, or from those of all political and Ecclesiastical Parties which I ever knew, or of which I ever read. The Metaphysical and Jesuitical distinction, between Right and Liberty; will be found another “sine qua non,” or a Bout de Feu. If England has a Mind to make Us as warlike as herself, let her: But as sure as she pushes this Chicanery this distinction between Liberty, and Right, so surely will She loose her Canada, her Nova Scotia, her Cape Breton, and every Vestige of her Dominion in North America. I do not wish it. Catos delenda est Carthago, proved the detenda est Libertas Romæ. You have too much discreation to expose my crude Reveries, or coarse Expressions. Do your duty, as I know you will, and you need not be terrified for the Fisheries. If New England is base enough to be indifferent about them Kentucky, Tennessee and New Orleans, will become their Advocates and Protectors. For if We must be driven to War, Nurseries of seamen will be the sine qua Non of U.S.
If you ask how the Expression happened to be varied from Right to Liberty; ask Malagrida Master of Jesuits Colledge Berkley Square; ask Frankling, and ask Jay? I will not give my Memory, at present.
From one Species of Chicanery to another, the transition is easy, and the method Authentick. I have read Eight Volumes of De Grimm and am determined to read Eight more, and as many as there be, or may be. How is it possible that a rational Creature, a thinking Being should have thought the French Nation capable of a free democratical Government?
When I went to France in April 1778, and landed at Bourdeaux, with you my dear Boy, brooding under my Wing; I went with a determination to look at France with a Phylosophick Eye, Determined to discard all my Old England Prejudices, my American Prejudices, my New England Prejudices; my Puritan Prejudices, my Yankee Prejudices, and every othe Biass as perfectly as if I was travelling in Venus, Mercury, or Mars or in any of the fixed Starrs. You remember the Noise and Bustle We made, or rather was made for Us, and about us at Bourdeaux: None of this escaped my Attentive Observation: We travelled to Paris 500 miles, through France, and saw much of the National Character, and manners on the Journey. Arrived at Paris, and established at Passy, I went every where to Versailles, to the French Comedy, to the Italian Comedy to the Opera to the Churches, and the Palais. My constant question to myself was, “What kind of Religion and Government have produced these Effects.”? could a free Republick, or any Species of free Government exist with such a Religion? Such manners? Such Information and such Understandings? And my constant answer to myself was, No. As well might it be attempted among the Inhabitants of the Royal Menagerie, at Versailles. And this has been my invariable Opinion ever Since. You may as easily reconcile Heaven, and Hell as a Free government with the Roman, or Gallican Religion.
De Grim has represented Things in France exactly as I saw them from 1778 to 1782.
I cannot afford Brucker; but should be glad to have De Grimm and another Work, which I am now reading, “Histoire Generale, de la Naissance et des Progres De La Comanie De Jesus, et l’Analyse de Ses Constitutions et Priviledges, &c &c &c printed at Amsterdam in 1761, in four Volumes large duodeimo. This Work I am determined to have, for many reasons; too many to enumerate at present—
I rejoice in the Testimony you give me of the good Conduct and promising hopes of dear Boys. Thank Louisa and salute her in my behalf for so elegantly supplying the failure of your Sight
A.